  Case: 2:20-cr-00226-MHW Doc #: 22 Filed: 02/17/21 Page: 1 of 1 PAGEID #: 59



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America,

      V.                                          Case No. 2:20-cr-226

                                                  Judge Michael H. Watson
John P. Raphael,

                                    ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 13, that Defendant's guiity

plea be accepted. The Court accepts Defendant's piea of guiity to Count 1 of

the information, and he is hereby adjudged guiity on that count. The Court wiii

defer the decision of whether to accept the piea agreement until the sentencing

hearing.

      IT IS SO ORDERED.




                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT
